LAWRENCE E. MOONEY, Chief Judge.
Thelma Joseph, the claimant, filed an appeal from the decision of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal. Because we find the claimant’s appeal is untimely, we dismiss her appeal.
The right of appeal is purely statutory and where statutes do not give such a right, no appeal exists. Labrier v. Anheuser Ford, Inc., 621 S.W.2d 51, 53 (Mo. banc 1981). Under section 288.210, RSMo 2000, the notice of appeal was due within twenty days after the decision of the Commission became final. The decision of the Commission became final ten days after the date of mailing of the decision to the parties. Section 288.200.2, RSMo 2000.
Here, the Secretary of the Commission mailed its decision to the claimant on March 14, 2002. The decision became final ten days later on Monday, March 25, 2002. Section 1.040, RSMo 2000. The claimant’s notice of appeal was due twenty days thereafter on Monday, April 15, 2002. The claimant’s notice of appeal filed on April 18, 2002 is untimely.
The procedures outlined for appeal by statute in unemployment security cases are mandatory. Burch Food Services, Inc. v. Missouri Div. of Employment Sec., 945 S.W.2d 478, 481 (Mo.App. W.D.1997). Moreover, there is no mechanism under section 288.200 or 288.210 to seek a special order to file a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.Bd 854, 855 (Mo.App. E.D.2000).
We have a duty to sua sponte determine whether we have jurisdiction and, if we lack jurisdiction to entertain the instant appeal, it should be dismissed. City of Brentwood v. Barron Holdings Intern., Ltd., L.L.C., 66 S.W.3d 139, 142 (Mo.App. E.D.2001). We issued an order directing the claimant to show cause why her appeal should not be dismissed for lack of a timely notice of appeal. She has filed no response. The appeal is dismissed for lack of a timely notice of appeal.
LAWRENCE G. CRAHAN and ROBERT G. DOWD, JR, JJ., concur.